*193MEMORANDUM
BY THE COURT.
This case is similar in all respects to the case of Katzer v. United States, 52 C. Cls. 32. The case of Parmelee v. United States, 56 C. Cls. 125, is different from the case here, in that Parmalee was informed that if he did not desire to travel at his own expense he should regard the orders as revoked and return them for cancellation.
This case is different from the case of Graham v. United States, 57 C. Cls. 515. Graham was a retired officer who applied for assignment to active duty. He was so assigned, but before his assignment he stated to the Navy Department that if assigned to active duty he would pay his own travel expenses. In the order assigning him to active duty it was stated “ You are authorized to proceed at your own expense, and this employment is subject to your consent.”
Upon the authority of the Katzer case the court is of opinion that the plaintiff is entitled to recover the sum of $257.84; and it is so ordered.